DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on 06/23/2022 is acknowledged.
Claims 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/23/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qi et al. (US 2018/0114648 A1).
Regarding claim 1, Qi discloses an energy harvesting system for generating electrical energy (perovskite based solar cell) (see Abstract, [0028] and [0034]), the energy harvesting system comprising: a first substrate (FTO coated on glass, [0032]); a perovskite layer (MAPbI3 layer) formed on the first substrate ([0033]); a charge transport layer (HTL layer) disposed on the perovskite layer ([0034]); and a second substrate (AU top electrode) formed on the charge transport layer (HTL layer) ([0034]).
Qi further discloses that the perovskite layer comprises a material (MAPbI3) ([0033]), which reads on instant chemical formula of ABX3 with A being an amino group (methylammonium), B being Pb and X being iodine, as in the case of the instant application (see [0015] of instant application).  Qi further discloses that the charge transport layer (HTL) is made of spiro-MeOTAD ([0034]) as in the case of the instant application (see [0019] of instant application).  Qi further discloses that the charge transport layer (HTL layer) is formed on the perovskite layer by spin coating as in the case of the instant application (see [0022] of instant application).
Since the perovskite layer and charge transport layer of Qi are made of same materials as instant application, and the charge transport layer is formed by the same method as in the case of the instant application, it must inherently or implicitly be configured to slide over the perovskite layer.

Regarding claim 2, Qi further discloses that the perovskite layer comprises a material (MAPbI3) ([0033]), which reads on instant chemical formula of ABX3 with A being an amino group (methylammonium), B being Pb and X being iodine, as in the case of the instant application (see [0015] of instant application).  Qi further discloses that the charge transport layer (HTL) is made of spiro-MeOTAD ([0034]) as in the case of the instant application (see [0019] of instant application).  Thus, the perovskite layer and the charge transport layer of Qi must form a PN junction as in the case of the instant application.
 
Regarding claim 3, Qi further discloses perovskite layer comprises crystal structure ([0035] and [0039]) as in the case instant application (see ]0014] of instant application).  Further note that there is no structural and material difference between the energy harvesting system of Qi and that of the instant claim (see above).  Thus, the energy harvesting system of Qi must be capable of generating electrical energy by friction occurring as the perovskite layer slides over the charge transport layer.
It is further noted that “[A]pparatus claims cover what a device is, not what a device does” (Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)), and therefore, “[W]hile features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function” (In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429 1431-32 (Fed. Cir. 1997)) (MPEP §2114).
It has also been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).

Regarding claim 4, Qi further discloses perovskite layer comprises crystal structure ([0035] and [0039]) as in the case instant application (see ]0014] of instant application).  Further note that there is no structural and material difference between the energy harvesting system of Qi and that of the instant claim (see above).  Thus, the energy harvesting system of Qi must be capable of generating electrical energy by pressure applied vertically on the perovskite layer and the charge transport layer.
It is further noted that “[A]pparatus claims cover what a device is, not what a device does” (Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)), and therefore, “[W]hile features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function” (In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429 1431-32 (Fed. Cir. 1997)) (MPEP §2114).
It has also been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).

Regarding claim 5, Qi further discloses perovskite layer comprises crystal structure ([0035] and [0039]) as in the case instant application (see ]0014] of instant application).  Thus, the crystal structure of perovskite layer will inherently or implicitly be changed when pressure is applied, as in the case of the instant application.   
It is further noted that “[A]pparatus claims cover what a device is, not what a device does” (Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)), and therefore, “[W]hile features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function” (In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429 1431-32 (Fed. Cir. 1997)) (MPEP §2114).
It has also been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).

Regarding claim 6, Qi further discloses that the perovskite layer comprises a material (MAPbI3) ([0033]), which reads on instant chemical formula of ABX3 with A being an amino group (methylammonium), B being Pb and X being iodine.

Regarding claim 7, it is noted that there is no structural and material difference between the energy harvesting system of Qi and that of the instant claim (see above).  Thus, an amount of the electrical energy generated, depending on a work function difference between the perovskite layer and the charge transport layer, is adjustable as in the case of the instant application.
Regarding claim 8, it is noted that there is no structural and material difference between the energy harvesting system of Qi and that of the instant claim (see above).  Thus, an amount of electrical energy generated, depending on a thickness of the perovskite layer, is adjustable as in the case of the instant application.

Regarding claim 10, Qi further discloses that the charge transport layer (HTL) is made of spiro-MeOTAD ([0034]).

Regarding claim 11, Qi discloses a perovskite solar cell (Abstract, [0028] and [0034]) comprising the energy harvesting system of claim 1 (see above).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Qi  in view of Mori et al. (US 2018/0211792 A1).
Regarding claim 9, Qi further discloses that the first substrate is made of FTO coated on class ([0032]), and the second substrate (top electrode) is made of Au ([0034]).  However, Qi does not explicitly disclose that the second substrate comprises one selected from the group consisting of glass, SiO.sub.2, ITO, FTO, Si, SiC, Ga, SiGe, Al2O3, InAs, GaAs, InP, GaN, InGaAs, InAlAs, GaSb, AlSb, AIP, GaP, Ge2O3, and combinations thereof.
Mori is directed to a perovskite based solar cell (1) (fig. 1, [0028] and [0056-0064]) wherein a top electrode (counter electrode 16, [0077]) is made of Au (gold) or ITO ([0077]).  Thus, Mori explicitly discloses Au and ITO are art-recognized equivalent electrically conductive materials that can be used to form a top or counter electrode of a perovskite-based solar cell, or alternatively, Mori discloses ITO is a well- known material that can be used to form a top or counter electrode layer of a perovskite-based solar cell. 
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have substituted Au with ITO to form the top electrode of Qi because Au and ITO are art-recognized equivalent electrically conductive materials that can be used to form top or counter electrode of a perovskite-based solar cell as shown by Mori, and substituting equivalents known for the same purpose is obvious (see MPEP §2144.06).
Alternatively, it would have been obvious to one skilled in the art at the time of the invention used ITO as taught by Mori to form the top or counter electrode of Qi because selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP § 2144.07.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mori et al. (US 2018/0211792 A1) is directed to (photoelectric conversion device 1) (fig. 1, [0028] and [0056-0064]) comprising a substrate (11 and/or 12, [0028]), a perovskite layer (14) ([0028] and [0056-0064]), a charge transport layer (15) ([0028]) and a second substrate (counter electrode 16). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268. The examiner can normally be reached M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM MOWLA/Primary Examiner, Art Unit 1721